Mr. Justice Trotter
dissenting from the judgment of the court in granting a new trial, delivered the following opinion.
William Hare was indicted in the circuit court of Hinds county *197for the murder of Robert Sharp. Before the indictment was fern fid or the grand jury were sworn, the counsel for the prisoner presented a plea, challenging the array of the panel from which the grand jury were selected, on the ground that the same was not drawn at any regular term of the circuit court, or otherwise in pursuance of the statute. The court refused to receive this plea. The prisoner afterwards tendered a plea stating in substance that he had before been arraigned and tried for the same offence which was charged in the bill of indictment. The court refused to receive this plea likewise. The cause was then submitted to a jury, who returned a verdict of guilty. The prisoner moved the court to grant him a new trial. It appears that after the evidence was closed, the jury retired under the care and charge of a bailiff, who conducted them to a room in one of the hotels in the town of Raymond where- the court was held. That after they had been engaged lor some time in their deliberations, a man named Woodley came into their room unobserved by the bailiff. Woodley had occasionally acted as a special deputy of the sheriff, and the officer who had charge of the jury was under the impression that he was then one of the deputies. It appears, however, that he had no authority to be with the jury at that time. Woodley remained with the jury whilst the bailiff retired for a few moments to bring them some water. ■ There is no proof that Woodley did or said any thing calculated to have any influence against 'the prisoner. The motion for a new trial was refused by the court.
The errors assigned are, 1st. The rejection of the plea which challenged the array. 2d. The rejection of a special plea of a former arraignment and trial for the same offence. And 3d. The judgment of the court on the motion for a new trial.
1st. The record states that the panel of jurors for the term was drawn by the sheriff and clerk in-vacation, without the assistance of any other officer. This was irregular, for the act of 1830 provides that the venire shall be drawn if in the circuit court, in open court, in presence of the judge, by the clerk and sheriff; but if this shall be omitted, the same may afterwards be done by the clerk and sheriff in the presence of the judge of probates. The plea should, therefore, have been received, unless the act of 1836 can *198be considered as an answer to the objection which was stated and relied on. The 1st section of that act provides that no challenge to the array shall be sustained, nor shall any venire facias be quashed by any court of justice in this state. There is a proviso that in capital cases any special venire facias may be quashed for partiality or corruption in the officer summoning the jury, &c. This act is a direct authority for the rejection of the challenge in this case. This court was zealously invoked to disregard the provisions of this law, which were denounced in the argument as an unconstitutional and dangerous infringement of the right of jury trial. The constitution of our state has asserted the importance of this institution, and guarded it in emphatic terms from the danger of violation. In this day and in this country there can be, I apprehend, but one sentiment on this subject. The right of trial by jury is universally looked upon as the most valuable and effectual bulwark of human rights. And no law which should deprive the citizen of this safeguard of his life, liberty, and property could receive the sanction of any court of justice. But I cannot regard the act of 1836 as subject to this objection. It does not take away the right, but only provides the method of enjoying it. It is true that its provisions are open to some observations on the score of policy. Abuses may sometimes grow out of it. But the remedy for this, lies with the legislature, and not with this court. It is not deemed unconstitutional, and under the liberal indulgence of the right of challenge to the polls peremptory as well as for cause, it will not often happen that this law will have the effect to deprive the party of a jury, not free from objections. The frequent instances in which the whole panel for the term had been set aside on account of some mere technical objection to the form of the process of venire facias, by which justice was defeated, and litigation was increased, was the cause of this law, and though it is very broad in its terms, has yet proved highly salutary to the administration of justice. It has served to extricate justice from the web of mere technical form in which she is too often entangled. In the case before the court I can discover no ground for arresting the regular operation of the act. Should one of those extreme cases, which were supposed by the prisoner’s counsel, ever occur, it will be the duty of the courts to pause and consider *199whether it is within the spirit and meaning of the law, and to give to it such interpretation as will vindicate the constitutional right of the citizen, and uphold the public policy and public justice of the country.
2. Very few remarks are deemed sufficient to dispose of the second ground of error. The plea alleges, in substance merely, that the prisoner had before been arraigned and tried for the same offence. It does not aver either a conviction or acquittal. It is, therefore, neither a plea of autrefois acquit, or autrefois convict. The plea was attempted in the argument to be sustained on the authority of that great principle of the common law applicable to criminal jurisprudence, that no man shall be twice put in jeopardy for the same offence. There is no question as to the principle, and it has been expressly sanctioned m this country by a constitutional enactment; In the constitution of the United States it is thus expressed: “Nor shall any person be subject for the same offence to be twice put in jeopardy of life or limb.” This phrase is well known in the law, and is considered as descriptive of the class of punishments inflicted for crimes amounting to felony, whether the punishment.be loss of life or limb. And hence, this clause in the constitution is considered as equivalent to a declaration that no man shall be twice tried for the same offence. In the application of this maxim, it is important however, in each case to consider, whether the party who claims its benefit has been really put in jeopardy, and for the same offence. For a man may have been tried, and yet have been in no jeopardy, in the sense in which this term is understood at common law, and in the constitution. Thus if the court have no jurisdiction, no valid judgment could be rendered, and the maxim does not - apply to a trial before such a tribunal. Or, if the indictment was detective, so that no punishment could be awarded upon a conviction, or, if during the trial, a juror is suddenly taken ill or dies, or the prisoner becomes so indisposed as not to be able to attend his trial, or from any other urgent necessity the progress of the trial is interrupted, another jury may be empannelled, and the prisoner again put upon his trial. And so when the prisoner has been convicted, and the judgment has been arrested at his instance, and likewise, when the jury cannot agree after the proper efforts, and there is no prospect of a verdict, and *200the powers of the court are about to terminate, and under this necessity they are discharged, the prisoner may again be put upon his trial. In all these cases, the prisoner may be said to have been in jeopardy by the first trial, and yet, as the event has shown that there was no legal trial, he was not in jeopardy in the true sense of the maxim. See the case of Commonwealth v. Roby, 12 Pick. Rep. 502. Bowden’s case, 9th Mass. Rep. 494. The People v. Goodwin, 18 J. R. 187. United States v. Perez, 9 Wheat. 579. Hence, it is necessary in every plea which seeks for the prisoner the benefit of this maxim, to aver a conviction or acquittal, on a former trial for the same offence. This was so expressly held by the court of appeals of Kentucky, in the case of the Commonwealth v. Olds, 5 Littell’s Rep. 139, in which a very lucid and satisfactory explanation is given of the maxim under consideration. Upon the two grounds of error which I have noticed, the other judges fully concur in opinion with me.
3. I come now to consider the objection to the verdict, which is the only remaining subject of inquiry; and regret that I cannot agree with the other judges on this point. This objection is rested on the single ground that Woodley was in the jury room for a few moments, whilst they were consulting about their verdict. This man was an entire stranger to the prisoner, for aught that appears from the record, and there is no fact presented to the court upon which any imputation can be made against him on the score of interest or feeling. He is not shown to have had any motive to prejudice the .cause of the prisoner, and he neither did nor said any thing for or against him. The jury had no agency in procuring his presence, nor are they charged in any thing with impropriety, or misbehavior. Woodley was a mere intruder, nor is it shown that his presence was at all countenanced by any member of the jury. Is this naked, dry fact, standing by itself on the record, sufficient to destroy the deliberate and solemn determination of the jury. I confess I can see no pretext for giving it such influence, either in principle or adjudged cases. On that principle I do not see how any verdict can stand. Verdicts may and should be set aside for a mistake in the jury, by which injustice has been done, or for corruption or partiality in any of the members of the jury; or for such misbehavior as naturally tends to affect the impar*201tiality, purity and regularity of the verdict. It will not do to determine that every irregularity on the part of the jury will avoid their verdict. It is important to the welfare of society and the ends of justice, that impartiality and purity should mark and govern the conduct of juries. Their verdict should command entire confidence. But it is equally essential to the peace and harmony of society, that verdicts should not be lightly set aside. The law must repose some confidence in the honesty of juries, and the integrity of their verdicts; so much at any rate as not to presume any vice in them as such, until it is established by proof. To set aside the present verdict, this reasonable presumption must be entirely disregarded; nay, the court must indulge the contrary presumption. This I cannot consent to do. Nor have I been able to find one adjudged case which would require me to do it. For I have yet seen no case in which the verdict has been set aside, unless some misconduct or irregularity of the jury has been shown.
The ground on which the court is asked to vacate this verdict, is the mere impropriety of Woodley, a stranger. The case of the Commonwealth v. Roby, 12 Pick. Rep. 516, fully sustains the views which I have here expressed, and as this is the case on the authority of which the majority of the court have considered themselves bound to reverse the judgment in the present case, I will notice it somewhat at length.
Roby was indicted for murder, and convicted. A motion was made to set aside the verdict, on the ground of irregular conduct in the jury. The irregularity complained of consisted of the following facts: — After the jury had retired to consider of their verdict, and after they had been for some time engaged in their deliberations, some of them told one of the constables that they were faint, and asked him whether they could not obtain some refreshment; and the constable thereupon went to a grocer’s shop and procured crackers and cheese, and two bottles of cider, which were carried into the jury-room by the constable and the grocer’s boy; that whilst the constable and the boy were in the room one of the jurors said that two bottles were not enough, and the constable told the boy to bring two more; the boy brought them and delivered them to the constable, who carried them into the room, &c. The court refused to set aside the ver*202diet, on the ground that though it might have been an irregularity to drink cider and' admit the boy in the room, yet it was not an irregularity for which the verdict could be avoided.
There was in that .case an irregularity charged against the jury: in this case there is none. In that case the judge says, that the question whether misbehaviour in the jury shalL set aside their verdict, depends upon another question, and that is, whether the misbehaviour or irregularity is of such a nature as to affect the impartiality, purity, and regularity of the verdict. Here the judge gives the rule and also a practical illustration of it, and he did not consider the irregularity complained of in that case as necessarily tending to affect the verdict. How, then, can this court hold that the irregularity of a mere stranger, in which the jury in no way participated, can affect their verdict ?
In the conclusion of his opinion, Judge Shaw observes, that the result of the authorities is, that when the jury have so acted as to expose themselves to influences which may affect their verdict, as when they have improperly separated themselves, or had communications not authorised, then, as there can be no certainty that the verdict has not been improperly influenced, the proper mode of correction is to set aside the verdict.
The rule is herejqifl^down in terms as broad as possible for the prisoner at the jDgj^aijdj^in terms much broader than what the judge in theípréceding paiVof his opinion had allowed himself. For he hasAjJac^ several. authorities in his opinion to show that an unauthorised separation of the jury is not ground to reverse the judgment.;’..had aipongst others, that of the King v. Kinnear, 2 Barn. & Ald. 462; St. John v. Abbott, Barnes, 441. And he might also have fefeiasedWmany other cases, to show the same doctrine, and where the judges have determined that though it is a misdemeanor of the jury, for which they may be fined, yet it will not of itself vitiate their verdict. In King v. Moseley et al. 18 Eng. C. L. Reports, 115, this point was fully settled, after full argument. But as there was no separation of the jury in this case, it is unnecessary to consider this point further. And it is quite evident to me that Judge Shaw could only have intended, at most, by the irregularity referred to in his concluding remarks, some positive act, such as an unjustifiable separation of the jury, *203or some actual unauthorised communication under circumstances tending to expose the jury to undue influences.
This case cannot therefore, in my opinion, come within the rule thus laid down, any more than the case he was considering. The case of Park, in 2 Roll’s Reports, 85, is identical in principle with the one at bar. In that case a juror was challenged and withdrawn, but went out with the jury and remained with them above half an hour; and yet the judges held that this, though a misdemeanor in the juror, for which he might be punished, yet that it was not of itself sufficient to set aside the verdict. This was as strong a case as the one at bar. That was surely a case where there was as much room for conjecture that improper influence had been exerted, as in the present case; yet the court very properly, as I conceive, refused to indulge in conjecture, or to visit upon the jury the impropriety or misbehavior of a stranger.
I am clearly of opinion that there is no ground for reversing the verdict.